IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 74 EM 2021
                                             :
                   Respondent                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JESSE D. BOND,                               :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of February, 2022, the Application for Leave to File

Original Process is GRANTED, and the “Request for Writ of Mandamus” is DENIED.